Citation Nr: 0412108	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  02-07 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1956.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2002 rating 
decision of the North Little Rock, Arkansas Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
service connection for bilateral hearing loss.  The veteran 
disagreed and this appeal ensued.  

In June 2003, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  The 
transcript is of record.


FINDING OF FACT

Medical evidence relates the veteran's bilateral hearing loss 
to his active military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to notify and to assist claimants for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  
The Board finds that VA has fully satisfied its duties of 
notice and assistance with respect to the claim of 
entitlement to service connection for bilateral hearing loss 
and that sufficient evidence is of record to decide that 
claim.  If there were any deficiency of notice or assistance, 
it would not be prejudicial to the veteran, given the 
favorable nature of the Board's decision with regard to this 
issue.  No further assistance in developing the facts 
pertinent to the issues is required.

The veteran seeks to establish service connection for 
bilateral hearing loss.  Service connection means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre- existing 
such service, was aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  In 
order to establish service connection, either the evidence 
must show affirmatively that such a disease or injury was 
incurred in or aggravated by service, or statutory 
presumptions may be applied.  There must be medical evidence 
of a current disability, medical or lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that in- 
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The initial element of a service-connection claim requires 
medical evidence of a current disability.  For the purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2003).  Private 
audiometric evaluations in June 1991 and May 2002 reveal pure 
tone thresholds meeting the criteria of section 3.385, 
thereby satisfying the initial element of the claim.  

The veteran contends his current hearing loss is attributable 
to noise exposure in service.  The service medical records 
show normal hearing at enlistment examination in September 
1952 and at separation examination in August 1956.  Service 
department records show the veteran assigned to USS Hancock 
(CVA-19), an aircraft carrier.  The veteran claims he served 
with two persons while aboard the Hancock.  Statements 
written by these individuals indicate they observed the 
veteran's exposure to loud noise standing watch on the hangar 
deck while jet engines were tested at extremely high thrust 
levels.  One individual stated their quarters were underneath 
the flight deck, immediately below the catapults launching 
aircraft from the ship.  These statements are consistent with 
the veteran's service aboard an aircraft carrier, thereby 
satisfying the second element of a service-connection claim.  

As for the third element of a service-connection claim, 
requiring medical evidence linking the current bilateral 
hearing loss to service, the audiologist in May 2002 opined, 
given the history noted, that "[i]t is conceivable that 
inner ear (cochlear hair cell) damage may have occurred at 
the time of noise exposure which has worsened with aging."  
While this opinion leaves some doubt as to whether the 
bilateral hearing loss arose from service, it does relate the 
hearing loss to service and is consistent with other evidence 
supporting conclusion that the veteran was exposed to 
acoustic trauma in service.  Giving the veteran the benefit 
of any reasonable doubt, the Board finds that his bilateral 
hearing loss is attributable to military service.  It is the 
determination of the Board that the evidence supports service 
connection for bilateral hearing loss.


ORDER

Service connection for bilateral hearing loss is granted.




	                        
____________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



